Title: To Thomas Jefferson from Uriah Smith, 17 October 1804
From: Smith, Uriah
To: Jefferson, Thomas


               
                  Sir,
                  Grafton. State N.H. & County of Grafton. Octr. 17. 1804—
               
               The auther of these republican Catechise, wishes to make a present of them to his Excellency, whilest he makes this appology for imposeing them on him; (viz) When he wrote them he had not the least thought of sending of them to the greatest Charracter in America: but after they were read to some of his friends, they propos’d the thing, allowing they were printed—which I now (tho’ diffidently) have consented to do, chiefly because I have made so much use of his name, in the sequel—
               Am happy in haveing this advantage in sending of them to his Excellency; (viz) I am sertain he will know what to do with them—Also can assure myself that he knows how to make allowance for every thing which respects weakness, or ignorance—knowing they are the production of the federal zone, from which nothing interesting can be expected—
               The cause of so strange composition as this, was owing to the Federal opposition we met with in these parts, for two years past—
               That his Excellency would not take any exceptions for this intrusion—nor think aney mor slighty of the auther—or the state—or town to which he belongs—But if he is displeas’d, to impute it wholy to weakness—is the desin of his Excellency’s obedient, humble servent—
               
                  
                     Uriah Smith
                  
               
            